Coleman, J.,
concurring:
I concur in the order of reversal. In my opinion, the evidence shows that Zeigler, if an agent at all, was one with special and exceedingly limited authority confined solely with keeping open appellant’s place of business and answering inquiries during his absence. Perhaps he had the privilege of working up a prospective customer ; but, if a sale resulted, it would be concluded by appellant, and all the details connected therewith would be arranged by him.
There is nothing in the conduct of Zeigler which could have justified the conclusion by the respondent that he was an agent with authority to make a sale. On the other hand, the circumstances of the case were, in my opinion, such .as to put respondent on notice as to the real situation. Zeigler’s selling the car for a sum ridiculously less than the regular selling price, even though it had been used to a limited extent, his insisting upon the check being made to him personally, and his conduct generally, could but arouse the suspicion of a reasonably prudent person, to say nothing of one engaged in the garage and automobile business, as was respondent; and this, too, during the absence of appellant.
“A party dealing with an agent of this class acts at his own peril, and is bound to inquire into the nature and extent of the authority actually conferred.” Sioux City N. Co. v. Magnes, 5 Colo. App. 176, 38 Pac. 332.